                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ADAM PEGUES,                                     )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 16-CV-239-SMY-RJD
                                                  )
 JOHN COE, et al.,                                )
                                                  )
                        Defendants.               )

                                            ORDER

YANDLE, District Judge:

       Before the Court is the Motion for Out-of-Pocket Expenses filed by Plaintiff’s Recruited

Counsel Cort Vanostran (Doc. 147). Despite documenting out-of-pocket expenses in excess of

$3400 incurred in representing the plaintiff in this action, Counsel only seeks reimbursement of

$1000 from the District Court Fund. The Court notes that Counsel’s motion was filed shortly after

the Plan for the Administration of the District Court Fund was revised in April 2018, increasing

the maximum reimbursement amount to $2,000.00.

       The Court finds the amount of out-of-pocket expenses incurred to be reasonable in light of

the work Counsel accomplished. Moreover, the Court finds that Counsel is entitled to the

maximum reimbursement amount allowable at the time his motion was filed. Accordingly,

pursuant to Section 2.6 of the Plan for Administration of the District Court Fund, Counsel’s motion

is GRANTED.        The Court APPROVES reimbursement in the amount of $2,000.00 and

DIRECTS the Clerk of Court to reimburse Counsel for that amount from the District Court Fund.


       IT IS SO ORDERED.

       DATED: January 24, 2019

                                                      s/ Staci M. Yandle
                                                      STACI M. YANDLE
                                                      United States District Judge
